DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendment filed January 20, 2021.
Amendment to the specification is acknowledged and accepted and made of record.
Amendment to the abstract of the disclosure is hereby acknowledged and accepted the objection therefore has been withdrawn.
Amendment to the claims 2-7, is acknowledged and accepted, the objection therefore has been withdrawn.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed January 20, 2021, with respect to the rejection of claims 1-8, have been fully considered and are persuasive.  The rejection of claims 1-8, has been withdrawn. 

Examiners Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	No authorization for this examiner’s amendment was sought by the examiner due to it being a simple typographical error within the claim.
	The amended claim 8, (filed on 1/20/2021, an apparatus claim) is hereby amended at line 4, in the manner as follows:

The term “gathering” has been replaced with 
-- gather -- .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-14 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art since the reference taken either individually or in combination neither teach nor fairly suggest a method (apparatus) of estimating the electrical length of a digital subscriber line comprising in combination with other recited limitation, feature showing generating truncated data comprising transformed data following removal of data spike at frequencies less that a noise floor frequency, wherein the noise floor frequency is equal to the frequency at which the attenuation data first falls below a predetermined attenuation value and wherein the compensated electrical line length is taken as the representative attenuation value from the truncated data at or above the predetermined frequency.  
The closest prior art Humphrey et al discloses gathering attenuation data associated with the digital subscriber line, wherein the attenuation data comprises attenuation values measured as a function of frequency for the digital subscriber line and generating transformed data by applying a predetermined transform function to the attenuation data, where the transform function is a function of the frequency at which the respective attenuation values are measured.  The closest prior art Nguyen et al discloses technique of smoothing attenuation values that involves spike removal by examining each data point for local spikes from baseline data and removing it from the delta data, any threshold or a statistical type approach (or other approach) may be used for spike removal, the threshold is used to locate and remove the spikes by discarding any data point (truncate) which exceeds the threshold.  The closest prior art references cited however either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claim 2-7, 9-14 are allowed by virtue of their dependency to allowable claim 1 and 8.


Claim Interpretation
35 USC § 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “A line estimation module for … adapted in use to:”, as in claim 8.
Because the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure module 118 having a processor 120 and a data store 122 such as hard disk, described in the specification, paragraph 0040, fig.1, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.